DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-14) in the reply filed on September 23, 2021 is acknowledged. Claims 15-20 drawn to non-elected invention have been withdrawn from examination for patentability.  
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application KR 10-2020-0024308 filed in Korean Intellectual Property Office (KIPO) on February 27, 2020 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on September 30, 2020 and IDS filed on February 1, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are considered by the examiner.
Claim Objections
Claims 1, 2, 10, 12 and 14 are objected to because of the following informalities:
In claim 1, line 4, “a pixel in each of the pixel areas” should read --a pixel in each of the plurality of pixel areas--.
In claim 1, line 6, “the pixel” should read -- the pixel in each of the plurality of pixel areas--.

In claim 2, line 5, “the light emitting elements” should read --the plurality of light emitting elements--.
In claim 10, line 2, “the fan-out lines” should read --the plurality of fan-out lines--.
In claim 12, line 3, “each of the light emitting elements” should read --each of the plurality of light emitting elements--.
In claim 14, line 2, “a corresponding fan-out line from among the fan-out lines” should read --the corresponding fan-out line from among the plurality of fan-out lines--. A support can be found at least in the base claim 1.
In claim 14, lines 3-4, “a corresponding fan-out line from among the fan-out lines” should read --the corresponding fan-out line from among the plurality of fan-out lines--. A support can be found at least in the base claim 1.
In claim 14, lines 5-6, “a corresponding fan-out line from among the fan-out lines” should read --a corresponding fan-out line from among the plurality of fan-out lines--.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the above-discussed claim objections, set forth in this office action.
Conclusion
This application is in condition for allowance except for the following formal matters: See objections above.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        December 4, 2021